Citation Nr: 0307633	
Decision Date: 04/22/03    Archive Date: 04/30/03

DOCKET NO.  98-12 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a 
lumbar spine injury, including spinal stenosis, on a direct 
basis.  

2.  Entitlement to service connection for a lumbar spine 
disability, including lumbar stenosis, claimed as secondary 
to a service-connected left knee disability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 1948 to May 
1952.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).  That decision denied the veteran's 
claim of entitlement to service connection for a lumbar spine 
disability, including lumbar stenosis, claimed as secondary 
to a service-connected left knee disability, on the basis 
that such claim was not well grounded.  

During the pendency of this appeal, the veteran has also 
raised the issue entitlement to service connection for the 
same lumbar spine disability on a direct basis, a claim which 
had previously been finally denied, initially by a January 
1953 rating decision of January 1953 and subsequently by an 
August 1986 rating decision on the grounds that new and 
material evidence had not been submitted to reopen the claim.

The veteran testified at a personal hearing which was chaired 
by the undersigned in May 2001.  In August 2001, the Board 
remanded this case.  Upon its return form the RO, the Board 
undertook additional evidentiary development pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) [codified at 38 C.F.R. § 19.9(a)(2)].  The development 
has been completed.  

Notification of the additional development of the claim, 
pursuant to Rule of Practice 903 67 Fed. Reg. 3,099, 3,105 
(Jan. 23, 2002) (codified at 38 C.F.R. § 20.903), is 
unnecessary given the favorable disposition of this case.

Other issue

In its August 2001 remand, the Board noted that the veteran 
had raised the issue of entitlement to service connection for 
a left hip disability.  That issue was referred to the RO for 
appropriate action.  It does not appear that the RO has taken 
any action with regard to that claim, and it is again 
referred to the RO for the appropriate action. 


FINDINGS OF FACT

1.  In an unappealed rating decision in August 1986, the RO 
denied direct service connection for a low back injury on the 
basis that new and material evidence had not been submitted 
to reopen that claim.  

2.  The evidence associated with the claims file subsequent 
to the RO's August 1986 rating decision is new and is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.

3.  Medical evidence indicates that the veteran has a low 
back disability that is related to an injury incurred in 
active service.  


CONCLUSIONS OF LAW

1.  The RO's August 1986 decision denying direct service 
connection for a low back injury is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2002).

2.  Since the August 1986 RO rating decision, new and 
material evidence has been submitted, and the veteran's claim 
of entitlement to direct service connection for residuals of 
a low back injury is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2000).

3.  A low back disability was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
a disability of the lumbar spine on both a direct basis 
(claimed as due to an automobile accident during service) and 
on a secondary basis (claimed as caused by his service-
connected left knee disability).

In the interest of clarity, the Board will initially discuss 
certain preliminary matters, and will then proceed to address 
the law and regulations applicable to this claim, and then to 
apply them to the facts and the evidence pertinent to the 
issue on appeal.

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The amendments became effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(a), which 
became effective August 29, 2001.  In this case, the VCAA and 
its implementing regulations are accordingly generally 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

However, the VCAA appears to have left intact the requirement 
that a veteran must first present new and material evidence 
in order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 before the Board may determine 
whether the duty to assist is fulfilled and proceeding to 
evaluate the merits of that claim.  It is specifically noted 
that nothing in the VCAA shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  See 38 U.S.C. § 5103A(f).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim. 38 U.S.C.A. § 5103A].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The Board observes that the United States Court of Appeals 
for Veterans Claims (the Court) has held that 38 C.F.R. § 
3.159(b), pertaining to VA's duty to notify claimants, 
includes claims to reopen.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The veteran was notified of the relevant law and regulations, 
and of the types of evidence that could be submitted by him 
in support of his claim, by the May 1998 rating decision, the 
June 1998 Statement of the Case (SOC), and by the December 
1999, March 2000 and September 2000 Supplemental Statements 
of the Case (SSOC).

Crucially, the veteran was informed by the RO in October 2001 
as to what evidence he was required to provide and what 
evidence VA would attempt to obtain on his behalf.  The 
letter explained that VA would obtain government records and 
would make reasonable efforts to help him get other relevant 
evidence, such as private medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the new law.

Duty to assist

As alluded to above, the statutory duty to assist does not 
come into play until a claim has been reopened.  See 
38 U.S.C.A. § 5103A.

With respect to more general due process considerations, the 
veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  See 38 C.F.R. § 3.103 (2002).  The veteran  
presented personal testimony before a RO Hearing Officer and 
the undersigned in July 2000 and May 2001, respectively.  
Pertinent law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 38 
C.F.R. § 3.303 (2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2002); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104 (West 1991 & Supp 2002); 38 
C.F.R. § 20.1103 (2002).  Pursuant to 38 U.S.C.A. § 5108 
(West 1991), a finally disallowed claim may be reopened when 
new and material evidence is presented or secured with 
respect to that claim.

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 38 
C.F.R. § 3.156(a)].  Because the veteran filed his claim 
prior to this date, the earlier version of the law remains 
applicable in this case.  

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2000).   In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened. VA may then proceed to 
evaluate the merits of the claim on the basis of all evidence 
of record, but only after ensuring that the duty to assist 
the veteran in developing the facts necessary for his claim 
has been satisfied.  See Elkins v. West, 12 Vet. App. 209 
(1999).

Analysis

New and material evidence

A VA rating decision of January 1953 denied direct service 
connection for a low back injury.  The decision was based on 
the fact that although service medical records showed that 
the veteran was injured in an automobile accident in December 
195,1 there was no evidence of residuals of an alleged back 
injury when treated in service or when examined by VA in 
January 1953.  That month, the veteran was notified of the 
adverse decision and his appellate rights; however, he failed 
to file an appeal.  Therefore, that decision became final.  
See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 
(2002).

In March 1986, the veteran undertook to reopen his claim for 
direct service connection for residuals of a back injury by 
submitting additional evidence consisting of private medical 
records dated from December 1985 to February 1986.  These 
records referred to residuals of an alleged injury to the 
veteran's back.  A confirmed rating decision of August 1986 
denied direct service connection for a low back injury on the 
basis that new and material evidence had not been submitted 
to reopen that claim.  See 38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156 (2002).  The veteran was informed of that 
determination and his appellate rights by RO letter in 
September 1986.  Although the veteran submitted a timely 
Notice of Disagreement and was issued a SOC, he failed to 
perfect an appeal, and that decision also became final.

The Board must now review all of the evidence that has been 
submitted by the veteran or otherwise associated with the 
claims folder since the last final decision in August 1986.  
See Evans v. Brown, 9 Vet. App. 273 (1996).  The additional 
evidence includes: a December 1997 VA treatment record noting 
that a magnetic resonance imaging (MRI) showed spinal 
stenosis at L4-5 and L5-S1; an October 2000 statement from 
Dr. B.P.G. wherein he opines that the veteran's leg weakness 
and pain, as well as the burning in his left foot, is related 
directly to his back injury in the 1950s, specifically 
causing a lumbosacral radiculopathy; a report of VA 
examination in July 2002 wherein the examiner concludes that 
the veteran has mild symptoms of hip joint degenerative 
arthrosis secondary to the 1951 motor vehicle accident; and a 
report of VA examination in March 2003 wherein the examiner 
indicates that the veteran has significant spinal stenosis 
which "could be secondary to traumatic injury sustained on 
his hip."  The veteran also testified at personal hearings 
in July 2000 and May 2001.  

The Board notes that evidence of a disability that was 
medically related to the inservice injury was missing from 
the record at the time of the August 1986 RO rating decision.  
The additionally submitted evidence includes statements from 
several physicians which appear to indicate that the veteran 
has a back disability currently which is related to trauma 
sustained in the motor vehicle accident during service.  The 
Board finds that the evidence submitted since that decision 
is not cumulative and redundant of evidence already of record 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.  Thus, new and 
material evidence has been submitted and the claim of direct 
service connection for residuals of a low back injury is 
reopened.  See 38 C.F.R. § 3.156 (2000).


Procedural considerations

(i.)  Duty to assist  

As discussed above, at this point the Board must determine 
whether VA's statutory duty to assist the veteran in the 
development to his claim has been fulfilled.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.

The Board has reviewed the evidence and the veteran's 
communications to VA.  Based on this review, the Board is 
unaware of, and the veteran has not pointed to, any pertinent 
evidence which exists and which has not been obtained.

(ii.)  Bernard considerations

In the June 2002 Supplemental Statement of the Case (SSOC), 
the RO determined that new and material evidence had not been 
submitted to reopen the veteran's claim of entitlement to 
direct service connection for residuals of a low back injury.  
As described immediately above, the Board has reopened the 
claims based on the submission of new and material evidence, 
some of which postdates the SSOC.  The RO has not had an 
opportunity to conduct a de novo adjudication of the claim.  
When the Board addresses in a decision a question that has 
not been addressed by the RO, it must be considered whether 
the claimant has been given adequate notice and opportunity 
to respond and, if not, whether the claimant will be 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384, 
392-4 (1993).  With respect to this case, because the issue 
on appeal is ultimately being resolved in the veteran's 
favor, no prejudice arises from the Board's initial 
determination on the merits of the claim.  

(iii.)  Standard of review

Having concluded that the veteran's claim is reopened and 
that additional development need not be undertaken, the Board 
must evaluate the claim in light of all the evidence, both 
new and old.  See Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West Supp. 2002); 38 C.F.R. § 
3.303(a) (2002); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107 (West 
Supp. 2002); 38 C.F.R. § 3.102 (2002).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Decision on the merits

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

As a first step in the determination of entitlement to 
service connection, the Board finds that the veteran has a 
current disability of his low back.  There is ample evidence 
of a current low back disorder of record.  A December 1997 VA 
treatment record indicated that a MRI showed spinal stenosis 
at L4-5 and L5-S1.  An October 2000 examination of the 
veteran by Dr. B.P.G. indicated that the veteran had 
lumbosacral radiculopathy.  A March 2002 VA X-ray of the 
lumbar spine revealed mild spondylosis throughout the lumbar 
spine, mild to moderate disc space narrowing at L3-4 and very 
mild narrowing at L4-5 and L5-S1, and mild arthropathy at L5-
S1.  A March 2003 VA examination concluded that the veteran 
had significant spinal stenosis.  Hickson element (1) has 
therefore been met. 

With respect to Hickson element (2), in-service incurrence of 
disease or injury, the veteran's service medical records 
establish that he was injured in an automobile accident in 
December 1951.  Although the records do not specifically note 
any injury to his back at that time, they do show that he 
sustained a compound comminuted fracture of the left patella 
and a fracture of the left acetabulum.  Given the severity of 
these injuries, it is entirely reasonable to conclude that, 
notwithstanding the absence of specific treatment for such, 
the veteran sustained some trauma to his back at the time of 
the 1951 accident.  Hickson element (2) has therefore also 
been satisfied.

With respect to Hickson element (3), medical nexus, evidence 
which establishes that the veteran's current low back 
disability is related to the in-service motor vehicle 
accident injury consists of Dr. B.P.G.'s October 2000 
opinion, which was based on a complete physical examination.  
Dr. B,P.G. opined that the veteran's lumbosacral 
radiculopathy was caused by the 1950s injury.  In addition, 
there is the March 2003 VA examiner's opinion, also based on 
a complete physical examination, that the veteran's spinal 
stenosis was secondary to the in-service traumatic injury.  

Thus, two physicians have opined that the veteran's low back 
problems began with the 1951 motor vehicle accident.  There 
is no specific medical opinion to the contrary.

The Board believes that the evidence of record supports the 
conclusion that the origin of the veteran's currently 
diagnosed low back disorder was the 1951 inservice motor 
vehicle accident.  Although the service medical records do 
not reflect treatment for the veteran's low back at the time 
of the 1951 injury, the veteran has testified on two 
occasions that his low back problems started at that time and 
there is substantial unanimity in the medical opinions 
expressed, showing the 1951 automobile accident to be the 
most probable cause of the veteran's back disorder.  There is 
notably no medical opinion of record which contradicts the 
veteran's contended version of events.  Hickson element (3), 
and therefore all Hickson elements, have been met.  

In summary, for the reasons and bases expressed above, the 
Board concludes that  service connection for residuals of a 
low back injury is granted.  The appeal is allowed.

Additional comment

Based on the Board's decision above, which awards service 
connection for residuals of a low back injury on a direct 
basis, the issue of entitlement to service connection for the 
same lumbar spine disability as secondary to the veteran's 
service-connected left knee disability is rendered moot.




ORDER

Entitlement to direct service connection for residuals of a 
low back injury is granted.  



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

